Exhibit 10.3


SECURITIES EXCHANGE AGREEMENT
 
This Securities Exchange Agreement (this “Agreement”) is dated as of May 15,
2015, by and among the members of BiVi LLC, Nevada limited liability company
(the “Company”)(collectively referred to as the Seller”), and Iconic Brands,
Inc.  (“Iconic”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Seller desires to transfer to Iconic, and Iconic desires
to acquire from Seller membership interests in the Company representing
fifty-one percent (51%) of the issued and outstanding membership interests (the
“Majority Interest”), as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Sellers and the Purchaser agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1            Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“Closing” means the closing of the transfer of the Majority Interest pursuant to
Section 2.1.
 
“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the applicable parties thereto, and all conditions precedent to the
Parties’ obligations to transfer the Majority Interest have been satisfied.
  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
  
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
1

--------------------------------------------------------------------------------



“Preferred Stock” means newly designated Series C Convertible Preferred Stock
issued by Iconic as consideration to Seller, the form of certificate of
designation of which is set forth as Exhibit A attached hereto.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Working Capital Facility” means a working capital advance to the Company in the
aggregate amount of up to $750,000.00.



ARTICLE II
PURCHASE AND SALE
 
2.1            Closing.    At the Closing, the Seller shall transfer the
Majority Interest to Iconic, and Iconic shall deliver (a) 1,000,000 shares of
restricted common stock and (b)  1,000 shares of Preferred Stock to Seller as
consideration for the transfer of the Majority Interest.  Upon satisfaction of
the conditions set forth in Section 2.2, the Closing shall occur at the offices
of the Company, or such other location as the parties shall mutually agree, on
or before May 31, 2015.
 
2.2           Closing Conditions.
 
(a)  At each Closing the Seller shall deliver to Iconic:
 
(i)  this Agreement duly executed by the Seller; and
 
(ii)  certificate(s) evidencing the Majority Interest registered in the name of
Iconic.
 
(b)  At the Closing Iconic shall deliver or cause to be delivered to the Seller
the following:
 
(i)  this Agreement duly executed by Iconic; and
 
(ii) 1,000 shares of Preferred Stock as set forth on Schedule A; and


(iii) 1,000,000 shares of restricted common stock.


2

--------------------------------------------------------------------------------



(c)  All representations and warranties of the other party contained herein
shall remain true and correct as of the Closing Date and all covenants of the
other party shall have been performed if due prior to such date.


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties set forth below:
 
 
(a)    Organization and Qualification.  The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
of any of the provisions of its certificate or articles of incorporation, bylaws
or other organizational or charter documents.  The Company is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, (i) could not,
individually or in the aggregate adversely affect the legality, validity or
enforceability of this Agreement, (ii) has had or could not reasonably be
expected to result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the
Company, or (iii) could not, individually or in the aggregate, adversely impair
the Company’s ability to perform fully on a timely basis its obligations under
this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).
 
(b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder or
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company other than required approvals. 
This Agreement has been (or upon delivery will be) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.  The
Company is not in violation of any of the provisions of its certificate or
articles of incorporation, by-laws or other organizational or charter documents.
 
3

--------------------------------------------------------------------------------

 
(c)  No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the required
approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result, in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as has not had or could not reasonably be expected to result in a
Material Adverse Effect.
 
(d)   Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement.
 
(e)   Majority Interest.  The Majority Interest is duly authorized and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in this Agreement. 
  
(f)   Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their business, except where
the failure to possess such permits could not reasonably be expected to result
in a Material Adverse Effect (“Material Permits”), and the Company has not
received any notice of proceedings relating to the revocation or modification of
any Material Permit.
 
(g)   Title to Assets.  The Company has good and marketable title in fee simple
to all real property owned by it that is material to the business of the Company
and good and marketable title in all personal property owned by it that is
material to the business of the Company, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company is
held by it under valid, subsisting and enforceable leases of which the Company
is in compliance, except where the failure to be in compliance would not
reasonably be expected to result in a Material Adverse Effect.
 
(h)  Patents and Trademarks.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights necessary or material
for use in connection with its businesses and which the failure to so have has
had or could reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).   The Company has not
received a written notice that the Intellectual Property Rights used by the
Company violates or infringes upon the rights of any Person that has had or
could reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights that has had or could reasonably be expected to
result in a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------

 
(i)    Certain Fees.  No brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement, and the Company has not taken
any action that would cause the Purchaser to be liable for any such fees or
commissions.  




(j)    No Undisclosed Liabilities.  Except as otherwise disclosed in the
Company’ Financial Statements, the Company has no other undisclosed liabilities
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise.  The Company represents that at the date of Closing,
except as set forth on Schedule 3.1 (j) the Company shall have no other
liabilities or obligations, either direct or indirect, matured or unmatured,
accrued, absolute, contingent or otherwise.




3.2          Representations and Warranties of Iconic.  Iconic represents and
warrants as of the date hereof and as of the Closing Date as follows:
 
(a)   Organization; Authority.  Iconic is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by Iconic of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of Iconic. 
This Agreement, to which it is party has been duly executed by Iconic, and when
delivered in accordance with the terms hereof, will constitute the valid and
legally binding obligation, enforceable against Iconic in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)   No Undisclosed Liabilities.  Except as otherwise disclosed in the Company’
Financial Statements and as set forth on Schedule 3.2 (b), the Company has no
other undisclosed liabilities, either direct or indirect, matured or unmatured,
accrued, absolute, contingent or otherwise.
  
5

--------------------------------------------------------------------------------



3.3      Representations and Warranties of Seller.  Seller represents and
warrants as of the date hereof and as of the Closing Date as follows:
(a)     Ownership.  The Seller is the legal, beneficial and registered owner(s)
of the Majority Interest, free and clear of any liens, security interests,
charges or other encumbrances of any nature whatsoever.
(b)    No Conflict.  The execution, delivery and performance by the Seller of
this Agreement, and the consummation of the transactions contemplated hereby,
will not (i) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any contractual obligations or other
agreements of the Seller, or (ii) violate any provision of law applicable to the
Seller.
(c)Consents.  No registration, filing with the consent or approval of, or other
action by, any federal, state or other governmental authority, agency,
regulatory body, third party or other Person is or will be required in
connection with the execution, delivery and performance by the Seller of this
Agreement and the consummation of the transactions contemplated hereby.




ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1         Transfer Restrictions.
 
(a)      The Preferred Stock may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of the Preferred
Stock other than pursuant to an effective registration statement or Rule 144,
the purchaser may require the transferor thereof to provide an opinion of
counsel selected by the transferor and reasonably acceptable to purchaser, the
form and substance of which opinion shall be reasonably satisfactory to the
purchaser, to the effect that such transfer does not require registration of
such transferred Preferred Stock, under the Securities Act.  As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of the Seller under this Agreement.
 
(b)   The Seller agrees to the imprinting, so long as is required by this
Section 4.1(b), of the following or similar legend on any certificate evidencing
the Preferred Stock:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. 
 
6

--------------------------------------------------------------------------------



4.2        Working Capital Facility.  Iconic shall provide working capital, from
time to time, of up to $750,000.00 pursuant to a Working Capital Facility to the
Company, which shall be repaid by the Company from working capital generated
from Company’s operations. Provided that, in the event that  Iconic fails to
provide working capital of at least $40,000.00 per month, and such failure shall
continue for a period of sixty (60) calendar days thereafter (“Cure Period”)
then the Company may, at its option, by written notice to Iconic, declare a
default.  In the event of such default, Iconic shall surrender the Majority
Interest back to the Company for retirement and the Holders of the Series C
Preferred Stock shall surrender all outstanding shares of  Preferred Stock back
to Iconic for retirement (“Unwind”).  At the time of the Unwind, the Company
shall issue a 5% promissory note to Iconic (“Promissory Note”) with a principal
amount equal to the then outstanding unpaid balance of the Working Capital
Facility advanced to the Company prior to the Unwind, payable upon the
acquisition of the majority of the outstanding stock or assets of the Company,
including but not limited to the BiVi Brand of products, by a third party, but
in no event later than 36 months from issuance (“Maturity Date”).


ARTICLE V
MISCELLANEOUS
 
5.1     Fees and Expenses.  Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.  The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Shares.
 
5.2    Entire Agreement.  This Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3    Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:00 p.m. (New York
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 6:00 p.m. (New York time) on any Business
Day, (c) the second Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
7

--------------------------------------------------------------------------------

5.4     Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.5    Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.6    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser.  The Purchaser may assign
its rights under this Agreement to any Person to whom the Purchaser assigns or
transfers any Shares.
 
5.7   No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.5.
 
5.8    Governing Law; Venue; Waiver of Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Nevada, without regard to the principles of conflicts of law
thereof.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Nevada for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or inconvenient venue for such proceeding.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
The parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
8

--------------------------------------------------------------------------------

5.9     Survival.  The representations, warranties and covenants contained
herein shall survive for a period of 12 months after the Closing Date and
delivery and/or exercise of the Shares, as applicable.
 
5.10    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.11    Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
 
 
 
 
 
(Signature Page Follows)
9

--------------------------------------------------------------------------------



  
IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




ICONIC BRANDS, INC
 
By:
/s/ Richard DeCicco
 
 
Name:  Richard DeCicco
Title:  President
 
 
 
 
BIVI LLC  
By:
/s/ Richard DeCicco
 
 
Name:  Richard DeCicco
Title:  Manager

 
 
 
 
 
 
 
 
10